t c memo united_states tax_court harish k and maggy m pariani petitioners v commissioner of internal revenue respondent docket no filed date abhijit modak for petitioners christina d moss and david w johnson for respondent memorandum findings_of_fact and opinion gale judge respondent determined the following deficiencies in petitioners' federal income taxes and the following accuracy-related_penalties year deficiency dollar_figure big_number accuracy-related_penalty sec_6662 dollar_figure big_number unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by petitioners we must decide the following issues whether during the years in issue petitioner harish k pariani was an employee or an independent_contractor of his wholly owned professional association for federal_income_tax purposes we hold that he was an employee whether petitioners are liable for the accuracy-related_penalties as determined by respondent we hold that they are so liable findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts first supplemental stipulation of facts and attached exhibits at the time of filing the petition petitioners resided in humble texas the professional association petitioner harish k pariani dr pariani is a doctor of medicine in dr pariani organized under the laws of the state of texas a professional association called harish k pariani m d p a the association during the years in issue and during all times relevant to this case dr pariani was the sole shareholder and president of the association performed medical services for the association and had no supervisors further dr pariani exercised supervision over the association's day-to-day affairs and he was the only individual who supervised controlled and directed the business of the association including the making of management decisions also dr pariani had authority to sign corporate checks on behalf of the association other doctors occasionally performed medical services for the association asit modak served as bookkeeper for dr pariani starting in and also for the association from its inception in through the years in issue he also prepared the tax returns of the association and of petitioners personally tax returns on their tax returns the association and petitioners were not consistent with respect to the way in which they reported the compensation paid to dr pariani the association paid dollar_figure to dr pariani and deducted this amount as compensation of officers however petitioners reported dollar_figure as income from a sole_proprietorship ie self-employment_income on its return the association reported that it paid dollar_figure to dr pariani and deducted this amount as compensation of officers in addition the association paid dollar_figure to dr pariani for medical professional services performed by him and deducted this amount under the heading other deductions petitioners reported wages of dollar_figure which included the dollar_figure paid_by the association and dollar_figure of mrs pariani's wages petitioners reported dollar_figure as income from a sole_proprietorship the association paid dollar_figure to persons other than dr pariani for medical professional services and deducted this amount under the heading other deductions information returns for the tax_year no forms w-2 or forms were issued to dr pariani by the association or by any other person for the tax_year the association issued a form_w-2 to dr pariani showing dollar_figure paid as compensation of officers no other forms w-2 and no forms were issued to dr pariani by the association or by any other person for however the association issued forms to other individuals at least one of whom was a doctor for opinion evidentiary matters petitioners did not appear or testify at the trial of this case and called only one witness asit modak who was the the association did not include the payment of dollar_figure in its reportable wages on any form_941 employer's quarterly federal tax_return filed for bookkeeper for petitioners and the association for the years in issue and several years prior at trial respondent made various objections to portions of mr modak's testimony based on lack of personal knowledge relevance and hearsay on which we deferred ruling we hereby overrule those objections and admit the challenged testimony employee or independent_contractor the first issue is whether dr pariani provided services to the association as an employee or as an independent_contractor if dr pariani was an employee of the association several consequences follow first petitioners may not deduct contributions to a keogh_plan see sec_401 sec_404 sec_1402 c jacobs v commissioner tcmemo_1993_570 second petitioners are liable for the 10-percent excise_tax on the nondeductible_contributions sec_4972 see frick v commissioner tcmemo_1989_86 affd without published opinion 916_f2d_715 7th cir finally petitioners are not liable for the tax on self-employment_income and in would not be entitled to the deduction for one-half of self-employment_tax sec_1401 sec_1402 sec_164 this court has described the question of whether a taxpayer is an we conclude that mr modak's longstanding relationship with dr pariani and the association as bookkeeper and tax_return_preparer for both gave him sufficient personal knowledge to testify with respect to the matters challenged by respondent employee or an independent_contractor as a question of fact weber v commissioner 103_tc_378 affd per curiam 60_f3d_1104 4th cir however the court_of_appeals for the fifth circuit to which an appeal in this case would lie has held that the determination of employment status is a question of law 900_f2d_49 5th cir in any event petitioners have the burden_of_proof rule a 290_us_111 the definition of employee found in sec_3121 that applies for purposes of the federal_insurance_contributions_act also applies to the issues involved in this case namely the tax on self-employment_income and the deductibility of contributions to a keogh_plan sec_1402 sec_401 sec_404 sec_3121 provides for purposes of this chapter the term employee means-- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee respondent argues that dr pariani was an employee both under sec_3121 because he was an officer of the association and under the common_law test incorporated in sec_3121 although petitioners appear to concede that dr pariani was an employee of the association with respect to his duties as president they argue that he was an independent_contractor with respect to the medical services he provided to the association dr pariani was an officer of the association and therefore an employee under the general_rule of sec_3121 although the regulations under sec_3121 provide an exception to this general_rule for corporate officers who as such do not perform more than minor services or receive any compensation sec_31_3121_d_-1 employment_tax regs dr pariani does not qualify for this exception because he performed substantial services for and received compensation from the association with respect to the medical services dr pariani provided to the association we look to the common_law test incorporated in sec_3121 under the common_law test we examine numerous factors to decide whether an individual is an independent_contractor or common_law_employee among which are the following the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether the principal has the right to discharge the individual whether the work is part of the principal's regular business the permanency of the on brief petitioners characterize the amounts received by dr pariani with respect to his managerial duties as wages relationship the relationship the parties believe they are creating and whether fringe_benefits are provided weber v commissioner supra pincite lozon v commissioner tcmemo_1997_250 other_relevant_factors are the degree of skill required on the part of the worker and whether the worker makes his services available to more than one company and to the general_public breaux daigle inc v united_states supra pincite jacobs v commissioner supra in this case the degree of control exercised by the principal is of little or no relevance since the worker dr pariani is president and sole shareholder and therefore controls the principal the association jacobs v commissioner supra on the basis of the remaining factors we conclude that dr pariani was an employee rather than an independent_contractor dr pariani had a permanent relationship with the association the association's line_of_business was the provision of medical services and the work dr pariani performed was not just part of this line_of_business but coterminous with it dr pariani was integral to the association's business in his compensation_for medical services was over four times as great as the compensation paid to all other providers of medical services his services were essential to the association see weber v commissioner supra pincite jacobs v commissioner supra although he was not the sole provider of medical services he was the key worker see 918_f2d_90 9th cir there is no evidence that dr pariani made his services available to another company or to the general_public the only factor that weighs in favor of finding that dr pariani was an independent_contractor is the fact that the type of work that he provided medical services requires a high degree of skill considering all the facts and circumstances we conclude that dr pariani was an employee of the association under the common_law rules petitioners offered no evidence or argument that dr pariani qualifies as an independent_contractor under the common_law standard rather petitioners rely on sec_530 of the revenue act of sec_530 for their position that dr pariani was an independent_contractor rather than an employee asit modak testified that dr pariani performed services in the emergency room at york plaza hospital the hospital up to whether this includes or not there is no evidence that dr pariani was paid_by the hospital or that he had a contract to work for the hospital he did not receive a form_w-2 or a form_1099 from the hospital moreover if there was an arrangement with the hospital it could have been with the association rather than with dr pariani in which case any services that dr pariani performed at the hospital might have been services performed for the association all references to sec_530 of the revenue act of publaw_95_600 92_stat_2763 are to that section as amended and in effect for the years in issue sec_530 of the revenue act of was originally an interim relief provision that was eventually extended indefinitely by sec_269 of the tax equity and fiscal responsibility act of publaw_97_248 96_stat_324 respondent makes two arguments in response first respondent argues that petitioners may not invoke sec_530 because its relief is available only to employers with respect to their liability for subtitle c employment_taxes and dr pariani was not an employer so liable second respondent argues that even if petitioners could invoke sec_530 the threshold requirements of that section have not been satisfied we agree with respondent sec_530 by its clear terms has limited application the section designates certain circumstances where an individual who has not been treated as an employee by the taxpayer shall be deemed not to be an employee for purposes of applying employment_taxes with respect to the taxpayer sec_530 flush language taxpayer as used in the context of sec_530 refers to an employer and employment_tax for purposes of the section is defined as any_tax imposed by subtitle c of the internal_revenue_code sec_530 thus sec_530 by its terms is confined to the applicability of subtitle c taxes to an employer-taxpayer and operates to terminate such taxes if certain conditions are met as subtitle c taxes are not at issue in this case sec_530 is of no help to petitioners moreover even if petitioners could the heading of sec_530 states termination of certain employment_tax liability invoke sec_530 they could not meet its terms one of the threshold requirements for obtaining sec_530 relief is that the taxpayer-employer must have filed all required federal tax returns including information returns on a basis consistent with the treatment of the worker as not being an employee sec_530 for both and the association failed to file returns consistent with the treatment of dr pariani as an independent_contractor the association did not issue a form_1099 with respect to any payments made to dr pariani for either year accuracy-related_penalties petitioners bear the burden of proving that the determinations pursuant to sec_6662 are erroneous rule a petitioners introduced no evidence relating to these determinations therefore they are liable for the accuracy- related penalties under sec_6662 to reflect the foregoing decision will be entered under rule
